Opinion issued July 12,
2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00345-CV
———————————
In
re DARRYL ARMSTRONG AND ARMSTRONG MEDICAL SUPPLY, LLC, Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
 
MEMORANDUM OPINION
          Relators, Darryl Armstrong and
Armstrong Medical Supply, LLC, have filed a petition for writ of mandamus.  See Tex. R. App. P. 52.1.  Relators challenge the trial court’s April 29,
2011 order denying relators’ motion to quash and for protective order.[1]  
          We deny
relators’ petition for writ of mandamus. 
Accordingly, the stay of the production of documents pursuant to the
subpoena served on Bank of America Corporation is lifted.  See Tex. R. App. P. 52.10(b) (providing
that “[u]nless vacated or modified, an order granting temporary relief is
effective until the case is finally decided”).
PER CURIAM
Panel consists of Justices Jennings, Higley, and Brown.




[1]           This
proceeding arises out of Jordan Reses
Supply Company, Respironics, Inc. and Resmed Corp. v. Vaughn Medical Equipment
Repair Service, LLC, Marcus Thierry, Nicole Baxter-Thierry, and Joseph &
Company, No. 10-DCV-178015, in the 268th District Court, Fort Bend County,
Texas, the Hon. Brady Elliott presiding. 
However, the respondent here is the Honorable Reagan Clark, visiting
judge, who signed the complained-of order.